Citation Nr: 1709956	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO)
Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a dental disability, to include missing front teeth, for compensation and/or treatment purposes.

2. Entitlement to a rating in excess of 10 percent for a left wrist disability, to include a left wrist scar and limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO denied the Veteran's claim of a compensable rating for a ganglion cyst of the left wrist; and denied service connection for a left wrist injury and missing front teeth.

The Board remanded the claims on appeal in October 2014 and March 2016 for further development, and the remaining issues on appeal are ready for disposition.  

The Board notes that the Veteran's left wrist disability, residuals of ganglion cyst, was originally rated under Diagnostic Code (DC) 7806 and was later assigned separate ratings under DC 7805 (addressing scars) and DC 5215 (addressing limitation of motion of the wrist).  In order to prevent any prejudice to the Veteran, the Board will review the disability under both DC 7805 and DC 5215.  The issue have been recharacterized accordingly.  


FINDINGS OF FACT

1.  At enlistment, the Veteran was missing tooth numbered nine, and had a bridge spanning teeth numbered seven through eleven to replace it; as well as missing tooth numbered 30.  During service, tooth numbered nine was replaced, the bridge was re-cemented, and teeth numbered eight through ten underwent occlusal adjustment.  The Veteran's separation examination indicates the loss of teeth numbered seven through eleven, which encompassed all the teeth involved in the original bridge. 

2.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

3.  The Veteran's service-connected left wrist ganglion cyst, status post excision, measures no more than 4 centimeters (cm) by 0.6 cm, is painful but not unstable, and does not cause limitation of motion or function.

4.  The Veteran's left wrist disability (his minor hand) was manifested by dorsiflexion limited to 80 degrees and palmar flexion limited to 70 degrees, including as a result of pain or other functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of teeth due to trauma, for compensation and/or treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2016).  

2.  The criteria for a disability rating in excess of 10 percent for left (minor) wrist disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5215 (2016).

3.  The criteria for a rating in excess of 10 percent for left wrist ganglion cyst, status post excision are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59 (2016); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801 to 7805 (for claims filed prior to 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In October 2004 and January 2005 pre-rating letters, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As such, the Board finds that the Veteran received timely VCAA notice.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records; Social Security Administration records; and May 2007, June 2010, September 2010, and June 2016 VA examination reports and opinions.  

In a January 2017 brief, the Veteran's representative indicated that the Veteran's left wrist disability had worsened since the last VA examination.  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  Here, while the Veteran contends that his condition has worsened since the June 2016 VA examination, the contemporaneous evidence of record does not suggest a worsening of the disability.  As such, the Board finds the collective evidence from the examination report and treatment records adequate to adjudicate the Veteran's claim.  Id; cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met and that no further AOJ action on the claim, prior to appellate consideration, is required.  38 C.F.R. § 3.159(c)(4).

As indicated above, in February 2016, the Board remanded the claims on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to obtain VA treatment records from San Antonio VA Medical Center and Texas Valley Coastal Bend Health Care System; and schedule the Veteran for VA examination to determine the etiology of his missing teeth, and a VA examination to determine the severity of his left wrist disability.  The Veteran underwent a June 2016 VA examination for his left wrist, but failed to appear to his scheduled VA dental examination.  To this day, he has given no good cause for failure to report to his examination, and has not request a new VA examination.  As such, the Board will decide the claim for service connection on the evidence of record. 

In summary, the duties imposed by the VCAA have been considered and satisfied, and the Board may proceed with adjudication of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

The Veteran contends that he lost his teeth in a fight in service, and that he is entitled to service connection for the loss of his front teeth.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, DCs 9900-9916.  Compensation is only available for loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, DC 9913.  

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed disorder involves anything like impairment to the mandible or bone loss in the maxilla or mandible region.  He has never asserted that there was actual bone loss or other maxillary impairment, nor has any treatment record indicated such impairment.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted.

Next, the Board also considers whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or and periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications:
* Class I: Those having a service-connected compensable dental disability or condition; 
* Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 
* Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma;
* Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. 2062; 
* Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 
* Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 
* Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and 
* Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).
See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2012).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for treatment purposes is also not warranted.  
First, as discussed above, he does not have a dental condition or disability that may be service connected to either a compensable or noncompensable level.  Moreover, the claim on appeal is the first time he has submitted a claim for dental benefits, and is many years later than the requisite time limits to submit such a claim.  As such, he is not able to be categorized under either Class I or Class II.

Next, the Veteran also cannot be classified under Class II(a) since, in addition to not having a service-connected noncompensable condition, the evidence does not indicate that he lost the teeth in question due to dental trauma.  Specifically, the Veteran's service dental records at entrance in July 1968 reflect that the Veteran was missing tooth number nine (top left front tooth) and had a bridge spanning his other front teeth to replace it.  He was also missing tooth 30 on the bottom right.  In November 1969, he had tooth number nine replaced and, in April 1970, the bridge was re-cemented and decay was removed from the lingual side of the neighboring tooth (tooth number ten).  In May 1970 teeth eight through ten underwent occlusal adjustment.  Significantly, there is no record of dental trauma during service, while his July 1970 separation examination indicates a loss of teeth seven through eleven, there is no clinical evidence to indicate the presence of trauma.  

The Board notes that that the Veteran is competent to assert matters about which he has first-hand knowledge, such as experiencing an accident or having an injury.  See e.g, Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board points out however, that even if true, experiencing an in-service trauma, alone, does not provide a basis for an award of service connection, for compensation purposes, for loss of teeth.  As noted, loss of substance of the body of maxilla or mandible is still required for compensation to be warranted for the loss of teeth (see 38 C.F.R. § 4.150), and no loss of the substance of the body of the maxilla or mandible is medically shown here.

In addition to the medical evidence discussed above, the Board has considered the assertions advanced by the Veteran and his representative in this appeal.  However, to whatever extent such assertions are being offered to establish that the criteria for awarding compensation for tooth loss due to trauma are met, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of whether the Veteran has a dental disability for which service connection for compensation purposes may be granted - i.e., one with loss of the substance of the body of the maxilla or mandible due to injury or disease-the resolution of which requires consideration of matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Charles v. Principi, 16 Vet. App. 370 (2002). 

For all the foregoing reasons, the Board finds that the claim for service connection for loss of teeth due to trauma, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that staged rating of the disability may be appropriate.

Scar

Historically, the Veteran's residuals of left wrist ganglion cyst is separately rated as 10 percent disabling for scar, status post excision of left wrist ganglion cyst under DC 7804 from August 13, 2004; and as 10 percent disabling for a left wrist injury, residual disability, under DC 5215 from August 13, 2004.  

The Board notes that two amendments were made to the criteria for rating skin disabilities, including scars, effective August 30, 2002, and October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2012)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Here, the Veteran filed his claim in August 2004, after the August 2002 amendments to the rating criteria, but prior to the October 2008 amendments.  As such, the rating criteria in effect in August 2002 and October 2008 will be considered in the present decision.

Based on the evidence of record, an increased rating is not warranted foe the Veteran's scar.  Specifically, Under the rating criteria in effect from August 2002 to October 2008, a 10 percent rating is warranted for scars covering an area of 144 square inches (929 sq. cm.) or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  For scars other than on the head, face, or neck, where such are deep or cause limited motion, a 10 percent rating is warranted when in an area exceeding six square inches (39 sq. cm), a 20 percent rating is warranted when in an area exceeding 12 square inches (77 sq. cm), a 30 percent rating is warranted when in an area exceeding 72 square inches (465 sq. cm), and a 40 percent rating is warranted when in an area exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.

From October 2008, DC 7805, other scars (including linear scars) and other effects of scars, are to be evaluated under DCs 7800, 7801, 7802, and 7804.  The DC criteria also instruct to evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.

Here, the Veteran's scar is located on his left wrist and is well-healed and stable, measuring 4 cm by 0.6 cm.  As such, DCs 7800 (scars of the head, face, or neck), 7801 (deep and nonlinear), and 7802 (superficial and nonlinear) are not for application.

Under DC 7804, one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

A June 2016 VA examination report reflects that the Veteran's left wrist scar, status post left wrist ganglion cyst, measured 4 cm by 0.6 cm, and was stable but painful.  The examiner stated that during the examination the Veteran complained of pain to his scar, and noted that there was no actual palpable abnormality or defect identified.

In summary  status post left wrist ganglion cyst excision, the evidence shows that that there is only one scar located along the Veteran's wrist, which measures 4 cm by 0.6 cm and did not cause limited motion or function.  Therefore, a rating in excess of 10 percent under DC 7805 for the rating criteria promulgated prior to October 2008 is not warranted.  Further, the evidence shows that the Veteran has one painful but stable scar, which warrants a disability rating of 10 percent under DC 7804 under the October 2008 rating criteria.  As noted above, the Veteran's scar is not on his head, face, or neck; and there is no evidence it is deep and nonlinear, or superficial and nonlinear.  Specifically, the June 2016 VA examiner found that, while the Veteran complained of pain under this scar, there was no identified palpable abnormality or defect identified during the examination.

Limitation of Motion

Concerning the Veteran's left wrist limitation of motion, under DC 5215, limitation of motion to the wrist of palmar flexion limited in line with the forearm, or of dorsiflexion less than 15 degrees, warrants a rating of 10 percent for either the major or minor joint.  Based on the evidence of record, a rating in excess of 10 percent is not warranted.  

Specifically, the Veteran's May 2005 VA treatment records reflect that the Veteran's left wrist had normal skin color, and temperature and range of motion was normal.  A July 2010 VA treatment record indicates left upper extremity wrist strength testing to be limited to 4 out of 5 by prior surgical site pain.  A September 2010 x-ray documents no significant osteoarticular abnormality.

A September 2010 VA examination report reveals no deformity, "giving way," instability, stiffness, weakness, incoordination, locking episodes, effusion, inflammation, or flare-ups; the Veteran endorsed pain.  The joint was not affected by weight-bearing, there was no loss of a bone or part of a bone, and no inflammatory arthritis.  Range of motion was dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees; there was no evidence of pain with active motion.  There was no additional limitation of motion after repetition.  The examiner found that the Veteran's left wrist was normal.  

A June 2016 VA examination report documents that the Veteran endorsed flare-ups in his left wrist as constant dull pain that became aggravated with activity, with functional impairment resulting in difficulty writing and gripping.  Range of motion was dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees; pain was noted on all movements.  The examiner also noted that there was no evidence of pain on weight-bearing, but that there was localized tenderness and complaints of pain under the scar tissue with no identified palpable abnormality or defect.  There was no crepitus; no additional limitation of motion on repetition; and no pain, weakness, fatigability, or incoordination that would limit functional ability with repeated use over time or with flare-ups.  He had muscle strength of 5 out of 5, and no muscle atrophy or ankylosis. 

In summary, the September 2010 and June 2016 VA examinations revealed, at worst, full range of motion of the left wrist with pain noted on all movements.  While the VA examiners do not identify the degree at which pain started, the Board notes that the Veteran is receiving the maximum schedular rating based on limitation of motion of the wrist.  Further, neither the medical nor the lay evidence reveals that the Veteran experiences ankylosis.  While VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  

Extraschedular Considerations

Additionally, the Board finds that at no point pertinent to the August 2004 claim for increased ratings has the Veteran's left wrist disability been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected let wrist disability, as the rating schedule fully contemplates the described symptomatology for his disability, including loss of power, weakness, fatigue-pain, and impairment of function.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the schedular criteria.  There is no medical indication or argument that the applicable criteria are inadequate to rate the scar disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).

As a final point, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is considered a component of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Board notes that during the June 2010 and June 2016 VA examinations, the VA examiners concluded that the Veteran's left wrist disability did not affect his ability to work or his activity of daily living.  Under these circumstances, the Board finds that a Rice TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, and need not be addressed herein.

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left wrist disability, pursuant to Hart, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable rating for the Veteran's left wrist disability at any point pertinent to the current claim for increase.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

Entitlement to service connection for a dental disability, to include missing front teeth, for compensation and/or treatment purposes, is denied.

Entitlement to a rating in excess of 10 percent for a left wrist disability, to include residuals of left wrist ganglion cyst, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


